DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of JP 2003-133850A.
The publication of JP 2003-133850A in figures 4-12 discloses an antenna connected to a waveguide 17; the waveguide including a broad wall (top wall section) having a cross slot 23 and at least one port 19; at least one port in communication with said cross slot, wherein said cross slot is formed by a plurality of intersecting openings 18, wherein said openings are linear, the first port creates right-hand circularly polarized waves when used; and said second port creates left-hand circularly polarized waves when used, wherein linear polarization is created when the first port and said second port are used together (transmit/receive orthogonally polarized waves, see abstract, description), wherein said waveguide is a rectangular waveguide 17 that creates different bands of operation, wherein one said first port transmits right- hand circularly polarized waves and said second port receives left-hand circularly polarized waves, wherein one said first port receives right-hand circularly polarized waves and said second port transmits left-hand circularly polarized waves, wherein said waveguide is a rectangular waveguide 17 adapted to extract a circularly polarized wave (transmit/receive orthogonally polarized waves, see abstract, description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of JP 2003-133850A.
The publication of JP 2003-133850A had been discussed but fails to teach the slot openings are z-shaped.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the slot openings are z-shaped, since it has been held to be within the general skill of a worker in the art to select a known material or shape on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Rosen, Schnetzer, Guler, Koji and Ajioka are cited as of interested and illustrated a similar structure to a waveguide antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845